ITEMID: 001-81419
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF GALITSKIY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1956 and lives in the village of Novodonetskoye, Donetsk region.
5. On 31 May 2002 the Dobropillya Court awarded the applicant against the State-owned coal-mine “Pioner” UAH 26,051 in compensation for work-related damage to his health. On 29 August 2002 the Donetsk Regional Court of Appeal reduced the award to UAH 24,438.
6. On 7 October 2002 the Dobropillya Office of the Bailiffs' Service instituted the enforcement proceedings.
7. Between June 2003 and June 2004 the applicant was paid the judgment debt owed to him.
8. The judgment of 29 August 2002 was enforced in full on 7 June 2004.
9. The relevant domestic law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
